Citation Nr: 1528374	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) (1).

2.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. 1114(r) (2) based on the need for regular aid and attendance at a higher level of care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the August 2013 rating decision was based on the Veteran's November 2010 claim in which he stated that he wanted special monthly compensation (SMC) at the "(r)(2)" level.  Thereafter, following the issuance of a February 2014 statement of the case (SOC), in his February 2014 VA-9, the Veteran stated that he wished to receive special monthly compensation at the "(r)(1)" level.  Accordingly, these issues have been characterized separately above in order to address both of the Veteran's claims.  

The Board finds that the Veteran is not prejudiced by its consideration of both issues despite the fact that the issue of entitlement to SMC on the "(r)(2)" level was the sole issue enumerated in the rating decision and SOC due to the fact that entitlement to SMC on the "(r)(2)" level requires that the criteria for the "(r)(1)" level be met first.  (Emphasis added.)  Thus, while that issue was not listed among those considered in the RO's determinations, it was considered as a matter of course in the analysis of both decisions.  


FINDING OF FACT

The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet, the anatomical loss or loss of use of one or both hands, vision impairment, hearing impairment, anatomical loss or loss of use of any extremity, or paraplegia.


CONCLUSIONS OF LAW

1.  The criteria for an increased level of special monthly compensation under 38 U.S.C.A. § 1114(r)(1) are not met.  38 U.S.C.A. §§ 1114, 1114 (r)(1) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

2.  The criteria for an increased level of special monthly compensation based on the need for a higher level of aid and attendance are not met.  §§ 1114, 1114 (r)(2) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A standard September 2012 letter satisfied the duty to notify provisions.

All identified medical treatment records have been obtained.  While the Veteran was not afforded a VA examination based upon his claim for SMC at the "r" level, such an examination is unnecessary.  The Veteran does not meet the statutory requirements for that level of aid and attendance.  The medical evidence already of record also adequately demonstrates his level of disability for the purpose of this appeal.  There is no indication in the record that any additional relevant evidence is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Special Monthly Compensation 

Under 38 U.S.C.A. § 1114 subsection (r) and 38 C.F.R. § 3.352(h), a Veteran is entitled to an aid and attendance allowance when the following conditions are met:

(i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114 subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114 subsection (p) or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k) and is in the need of regular aid and attendance.

SMC at the (o) rate is available when the Veteran as a result of service-connected disability has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more subsections (l) through (n) with no condition considered twice or if the Veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the Veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the Veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less, or if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o) (West 2014). 

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the "n" level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

Aid and attendance under 38 U.S.C.A. § 1114 subsection (r)(2) is available when the requirements for 38 U.S.C.A. § 1114 subsection (r) are met and the Veteran needs a "higher level of care" (as defined in [38 C.F.R. § 3.352 ](b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 

Also, a need for a "higher level of care" shall be considered to be a need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  See 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional," means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).  

Service connection is in effect for schizophreniform disorder, rated as 100 percent disabling, diabetes mellitus with erectile dysfunction and diabetic dermopathy, rated as 20 percent disabling, and peripheral neuropathy of both lower extremities, each rated as 10 percent disabling.  The Veteran is in receipt of special monthly compensation on the "l" and "k" levels.

The Veteran contends that he is entitled to SMC on the "r" level.  Specifically, the Veteran asserts that he is entitled to this higher rate of SMC because he needs a safe environment against the danger of daily living as secondary to his service-connected mental illness.

A February 2010 VA medical center treatment note reported that the Veteran forgot to take his medication which led to a disturbance, the Veteran's wife called the police who had to wrestle the Veteran to the ground.

A medical report from Dr.  J.O. received in April 2010 noted that the Veteran was able to walk unaided, feed himself, attend to the needs of nature, sit up, and travel.  It was noted that the Veteran was not blind.  Dr. J.O noted that the Veteran's wife dispensed his medications and ensured the Veteran's safety outside of the home.

The claims file includes a May 2010 VA examination for diabetes mellitus, during his examination the Veteran reported tingling and numbness in the legs and no urinary incontinence or fecal leakage.  The Veteran stated that his diabetes did not affect his eyes.  The Veteran stated that he could not walk far.  On examination, the Veteran's eyes were normal, extremities demonstrated atrophic skin changes; there was no motor dysfunction on neurological testing.  

A September 2012 letter from Dr. J.O. which notes that the Veteran suffered from alcoholism and compulsive gambling and has had several episodes of hyponatremia due to psychogenic polydipsia requiring emergency room evaluation as well as several psychiatric admissions.  It was noted that the Veteran's wife was his caregiver and that she maintained a safe home environment for the Veteran and administered insulin and haloperidol decanoate injections.  Dr. J.O. requested that the Veteran receive additional compensation in light of the fact that his wife administered injections and maintained the Veteran's safety.

In a September 2012 letter from the Veteran's wife, she explains that she administered the Veteran's injections, drives him to his doctor's appointments since he is paranoid and had slow reflexes, prepares his meals and assists him in his personal hygiene.

VA medical center treatment records dated between September 2012 and January 2014 demonstrated that the Veteran's wife, who is a pharmacist, continued to monitor and provide the Veteran's medications.  A September 2012 treatment note reported that the Veteran went to weekly parties and drank as much beer as available and wanted more.  

A November 2013 VA medical center treatment note reported that the Veteran came to his treatment by himself initially and that his wife was asked to join him.  It was noted that the Veteran was alone during the day as his wife worked daily and that he got bored during the day.  The Veteran noted that he was given an allowance three times a month to go gambling at a casino.  The Veteran reported shaking in his legs at times.  Treatment records are silent to any blindness, deafness, or loss of any extremities.

Analysis

The Board finds that the preponderance of the evidence is against grating the Veteran's claims.  Special compensation at the "r" level is not warranted by the evidence of record.  While the Board is cognizant of the Veteran's need for aid and attendance, he is in receipt of SMC on the "l" level for regular aid and attendance.  The Board notes in this regard that SMC under the higher "r" level requires additional disabilities.  In this regard, the Veteran is not service connected for visual impairment or hearing impairment. There is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected disability.  This is demonstrated by Dr. J.O.'s April 2010 report that the Veteran is able to walk unaided, feed himself, attend to the needs of nature, sit up, and travel and confirmed by the Veteran's later diabetes mellitus examination and medical treatment letters which demonstrate that the Veteran is both left alone and is able to take himself out to parties and casinos unaided.  While the Veteran, the Veteran's wife and Dr. J.O. contend that the Veteran requires regular aid and assistance from his wife and that he may otherwise be a danger to himself and others, treatment records demonstrate that the Veteran is left alone on a daily basis.  Moreover, the significant degree of impairment produced by the Veteran's service-connected disabilities, so as to require the regular aid and attendance of another, is recognized by the fact aid and attendance has been granted.  

The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" and "k" rates; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not met, SMC at the "r1" and "r2" rate are not warranted.

In this case, the criteria for additional allowances based on the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r) have not been met.  In summary, the Board finds that the claim for an increased level of SMC at the "r1" and "r2" levels must be denied.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) (1) is denied.

Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) (2) based on the need for regular aid and attendance at a higher level of care is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


